Citation Nr: 1341140	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for obstructive sleep apnea.

2. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and disc bulging of the lumbar spine prior to January 28, 2010 and in excess of 20 percent therafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to April 1973 and from January 2005 to May 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease and disc bulging of the lumbar spine prior to January 28, 2010 and in excess of 20 percent therafter being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
	

FINDING OF FACT

At his August 2013 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to a higher rating for obstructive sleep apnea; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to a higher rating for obstructive sleep apnea; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In August 2013, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement to a higher rating for obstructive sleep apnea.  He also submitted his request in writing at the hearing  As the Veteran has withdrawn his appeal on this issue, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.



ORDER

The appeal in the matter of entitlement to an increased rating in excess of 50 percent for obstructive sleep apnea is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of an increased rating for degenerative disc disease and disc bulging of the lumbar spine so that the Veteran is afforded every possible consideration.  

The Veteran most recently underwent a VA examination in March 2010.  At his August 2013 Board hearing, the Veteran testified that since that examination his pain has increased and has caused limitations in his abilities.  He specifically stated that over the past several years the amount of time he is able to walk has decreased to about 20 minutes and he is no longer to do certain activities such as playing golf and physical work restoring an antique car.

Thus, the Veteran's testimony suggests that his service-connected lumbar spine condition has worsened over the three years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his degenerative disc disease and disc bulging of the lumbar spine, as well as any significant pertinent interval medical history since his last VA examination in March 2010. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of the Veteran's degenerative disc disease and disc bulging of the lumbar spine.

The claims file must be provided to the examiner for review.  

Any indicated studies should be completed; the studies should specifically include range of motion studies of the spine.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination present in the spine.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

2. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


